DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said second bar" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a first side" in line 15.  It is unclear if this is the same first side of the elongated third member recited in line 6 or if it is a different first side.  For examination purposes, it will be considered the same first side.  
Claim 3 recites the limitation "a medial portion" in line 2.  It is unclear if this is the same medial portion of the windlass recited in claim 1, line 9 or if it is a different medial portion.  For examination purposes, it will be considered the same medial portion.  
Claims 2-9 are additionally rejected because they depend from claim 1.
Claim 10 recites the limitation "said second bar" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a first side" in line 16.  It is unclear if this is the same first side of the elongated third member recited in line 8 or if it is a different first side.  For examination purposes, it will be considered the same first side.  
Claims 11-14 are additionally rejected because they depend from claim 10.
Claim 15 recites the limitation "said second bar" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "a first side" in line 17.  It is unclear if this is the same first side of the elongated third member recited in line 8 or if it is a different first side.  For examination purposes, it will be considered the same first side.  
Claim 20 recites the limitation "an enlarged medial portion" in line 2.  It is unclear if this is the same medial portion of the windlass recited in claim 15, line 11 or if it is a different medial portion.  For examination purposes, it will be considered the same medial portion.  
Claim 20 recites the limitation "an integral protruding eye" in line 2.  It is unclear if this is the same eye of the windlass recited in claim 15, line 11 or if it is a different eye.  For examination purposes, it will be considered the same eye.  
Claims 16-20 are additionally rejected because they depend from claim 15.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the tourniquet outlined in any of claims 1, 10, or 15 and in particular the slide configuration between first and second members, a retainer attached thereto, a windlass with an eye protruding from a medial portion thereof, and an elongated third member with two closed loops, in combination with the remaining claim elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of tourniquets structured similarly to the tourniquet of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/           Primary Examiner, Art Unit 3771